Title: To James Madison from Mathew Carey, 12 August 1812
From: Carey, Mathew
To: Madison, James


Sir,
Philada. August 12. 1812
I take up my pen once more, for probably the last time, on the subject of the present crisis.
Many persons suppose that the determination to dissolve the Union, which has been formed by the leaders of the federal party in New England, has arisen from the measures of the last and present administration. It is an utter error, & a belief in it has a tendency to lead to ruinous results. To apply remedies to disorders, moral or physical, their sources must be traced.
Men who on small stages act the part of Richards, Othellos, Romeos & Coriolanii, on large ones sink down to those of servants, or battleaxe men, or perhaps Candle snuffers. And many, who, if the Union were dissolved, & three or four distinct confederacies formed, wd. be presidents, or vice presidents, or secretaries, cannot in the existing order of things emerge beyond state senators or members of assembly. To such men a separation is “a consummation devoutly to be wished.”
As early as 1793, the necessity of a separation was advocated by an assemblage of the highest talents & greatest influence Connecticut could produce. The essays were signed “Pelham.” S. H. Smith, who republished them, can give you an account of the project they disclosed.
To this project every thing has been rendered subservient. It is impossible to devise any system of policy, that wd. silence or satisfy the leaders of the party. But a complete exposure of their conduct & views wd detach from them many of those by whose countenance & support alone they are formidable.
There are two modes, & two only, by which the impending calamity may be prevented—one, such a complete exposure of the party as I referred to in my last—& this exposure universally circulated—the other a complete counter current throughout the state of Ms patronized & encouraged, & impelled forward by every means at the command of the government. This is the sovereign remedy. And thanks to heaven, I see by this morning’s paper, that it has been begun in the County of Middlesex. It now behoves (pardon my freedom) the administrators of the affairs of eight millions of men, to use all their energies; &, in as excellent cause as ever excited the ardour of mankind, use a portion of the industry & activity displayed by those who are engaged in one of the worst. I cannot help thinking, that three fourths of our danger has arisen from the pernicious the fatal idea, that the good Sense of mankind is a fair match for the Machinations of the wicked. Every page of history proves the destructive fallacy of this opinion. A corrupt or wicked press, (I mean the press at large) wd. write down a government of angels & archangels, that did not use the proper means to defend itself. Had Mr. Jefferson been a Nero, & you a Caligula, you could not be more completely abhorred & detested than you are in such parts of New England as are under the influence of the Boston Gazette & the Repertory.
A law of ten lines, making any attempt to dissolve the union, a high crime & misdemeanor, subject to a severe penalty, wd. have probably arrested the evil in an early stage. Better late than never. Such a law ought to be one of the first enacted at next session.
I enclose a few extracts from papers published at the commencement of the first embargo. These fully develope the nefarious views of the leaders of the party. I remain, with due respect, Your obt. hble servt
Mathew Carey
